       Case 1:19-cv-00049 Document 1 Filed on 03/22/19 in TXSD Page 1 of 5



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                  BROWNSVILLE DIVISION

RAUL RODRIGUEZ                                    §
                                                  §
     Plaintiff,                                   §
                                                  §
v.                                                §            CASE NO. 1:19-cv-49
                                                  §
GREAT LAKES INSURANCE SE                          §
                                                  §
     Defendant.                                   §

                                      NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF THE UNITED STATES DISTRICT COURT:

        Defendant GREAT LAKES INSURANCE SE, in a cause styled Raul Rodriguez v. Great

Lakes Insurance SE, originally pending as Cause No. 2019-DCL-00110 in the 445th Judicial

District Court of Cameron County, Texas, hereby respectfully files this Notice of Removal of

that cause to the United States District Court for the Southern District of Texas, Brownsville

Division, while fully reserving all rights and defenses, and as grounds therefore would

respectfully show the Court as follows:

                           NATURE OF THE PENDING STATE CASE

        1.        On or about February 15, 2019, Raul Rodriguez (“Plaintiff”) filed a civil action

styled Raul Rodriguez v. Great Lakes Insurance SE, under Cause No. 2019-DCL-00110 in the

445th Judicial District Court of Cameron County, Texas.

        2.        This case is an insurance dispute wherein Plaintiff alleges in his Original Petition

that his properties located at 1701 and 1701½ East Jackson Street, Harlingen, Texas 78550, 1802

– 1804 Rio Hondo Road, Harlingen, Texas 78550, and 1806 – 1808 Rio Hondo Road, Harlingen,

Texas 78550, insured under an insurance policy issued by Defendant, sustained damage during a
       Case 1:19-cv-00049 Document 1 Filed on 03/22/19 in TXSD Page 2 of 5



wind and hailstorm occurring on or about August 26, 2017. Plaintiff further alleges causes of

action for breach of contract, violations of the Texas Insurance Code, and breach of the duty of

good faith and fair dealing.

        3.       Defendant has attached the documents required to be filed with this Notice of

Removal in compliance with Local Rule 81.1

                                               JURISDICTION

        4.       Pursuant to 28 U.S.C. §1441(a), Defendant removes this action to the District

Court of the United States for the Southern District of Texas, Brownsville Division, because it is

the District and Division embracing the place where such action is pending. Although, Plaintiff

incorrectly states in his petition that the subject properties are located in Nueces County, Texas,

each of these properties is located in Harlingen, Texas, which is in Cameron County, not Nueces

County, and Plaintiff filed this suit in Cameron County. Additionally, this Court has diversity

jurisdiction, as shown below, because the parties are citizens of different countries and the

amount in controversy exceeds $75,000.00, exclusive of interests and costs.

A.      Diversity of the Parties

        5.       Plaintiff’s Complaint fails to state where he resides, but upon information and

belief, Plaintiff is a citizen of Texas.2 Defendant is a Societas Europea incorporated in Germany

and registered with the commercial register of the local court of Munich under number HRB

230278. Defendant’s registered office is at Königinstraße 107, 80802 Munich, Germany.




1
  Plaintiff’s Original Petition, attached hereto as Exhibit “A;” Proof of Service, attached hereto as Exhibit “B;” An
Index of Matters Being Filed, attached hereto as Exhibit “C;” Copy of State Court Docket Sheet, attached hereto as
Exhibit “C-1;” Copy of Process, attached hereto as Exhibit “C-2;” List of All Counsel of Record, attached hereto as
Exhibit “C-3;” and Civil Cover Sheet, attached hereto as Exhibit “C-4.”
2
  See generally, Exhibit “A.”


                                                         2
          Case 1:19-cv-00049 Document 1 Filed on 03/22/19 in TXSD Page 3 of 5



B.         Amount in Controversy

           6.        Plaintiff’s Complaint states that the amount in controversy exceeds $100,000.00.3

                                        TIMING OF REMOVAL

           7.        Defendant was served with this lawsuit on February 22, 2019 by serving the

Texas Commissioner of Insurance.4 Defendant received actual notice of this lawsuit on March

11, 2019. Therefore, this Notice of Removal is being filed within 30 days of service of the

petition pursuant to 28 U.S.C. §1446(b), and is filed less than one year after commencement of

the action, pursuant to 28 U.S.C. §1446(c). This Notice is therefore timely filed.

                        NOTICE TO ADVERSE PARTIES AND STATE COURT

           8.        As the removing party, Defendant will give Plaintiff prompt written notice of this

Notice of Removal pursuant to 28 U.S.C. §1446(d).

           9.        Defendant will also file a copy of this Notice of Removal with the 445th Judicial

District Court of Cameron County, Texas, where the state court action is currently pending, as

required by 28 U.S.C. §1446(d).

                                                 ANSWER

           10.       Defendant has not filed any responsive pleadings in the state court action, except

the Notice of Removal as required by the Federal Rules of Civil Procedure. Defendant will file

an Answer to Plaintiff’s lawsuit in this Honorable Court.

                                             JURY DEMAND

           11.       Defendant hereby requests a trial by jury pursuant to Rule 38 of the Federal Rules

of Civil Procedure.




3
    Exhibit “A,” at p. 1.
4
    See Exhibit “B.”


                                                     3
      Case 1:19-cv-00049 Document 1 Filed on 03/22/19 in TXSD Page 4 of 5



                                 CONCLUSION AND PRAYER

       12.     In light of the foregoing, Defendant respectfully removes this civil action styled

Raul Rodriguez v. Great Lakes Insurance SE, under Cause No. 2019-DCL-00110 in the 445th

Judicial District Court of Cameron County, Texas.

       13.     Defendant prays for such other and further relief, both general and special, at law

and in equity, to which it may show itself justly entitled.

                                                      Respectfully submitted by,


                                                      /s/ Les Pickett
                                                      Les Pickett
                                                        “Attorney-in-Charge”
                                                        Federal I.D. No. 14306
                                                        State Bar No. 15980520
                                                      William D. Abbott
                                                        Federal I.D. No. 2789456
                                                        State Bar No. 24087069

OF COUNSEL:
GALLOWAY, JOHNSON, TOMPKINS,
BURR & SMITH
1301 McKinney Suite 1400
Houston, Texas 77010
(713) 599-0700 – Telephone
(713) 599-0777 – Facsimile
ATTORNEYS FOR DEFENDANT




                                                  4
      Case 1:19-cv-00049 Document 1 Filed on 03/22/19 in TXSD Page 5 of 5



                              CERTIFICATE OF SERVICE

       I hereby certify that on this 22nd day of March 2019, a copy of the above and foregoing
Notice of Removal was filed electronically with the Clerk of Court using the CM/ECF system,
which will send a notice of electronic filing to all CM/ECF participants.

       Omar Ochoa
       OMAR OCHOA LAW FIRM
       121 North 10th Street
       McAllen, Texas 78501
       Attorney for Plaintiff

                                                  /s/ William D. Abbott
                                                  Les Pickett
                                                  William D. Abbott




                                              5
